Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-4-2005

Humphreys v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2644




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Humphreys v. Comm Social Security" (2005). 2005 Decisions. Paper 1397.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1397


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  No: 04-2644

                              EILEEN M. HUMPHREYS,
                                  an adult individual,

                                            v.
                                                    Appellant


                            JOANNE BARNHART,
                      COMMISSIONER OF SOCIAL SECURITY

                      Appeal from the United States District Court
                         for the Western District of Pennsylvania
                                  (Civ. No. 03-cv-00158)
                   Trial Judge: Ila Jeanne Sensenich, Magistrate Judge

                       Submitted under Third Circuit LAR 34.1(a)
                                    March 8, 2005

                     Before: NYGAARD, McKEE and RENDELL,
                                 Circuit Judges

                          (Opinion filed: April 4, 2005)

                                     OPINION

McKEE, Circuit Judge.

      Eileen M. Humphreys appeals the district court's decision affirming the final

decision of the Commissioner of Social Security denying her application for Disability
Insurance Benefits ("DIB") under Title II of the Social Security Act. 42 U.S.C. §§

401-433. For the reasons that follow, we will affirm.

                                          I.

       Humphreys protectively filed an application for DIB on January 8, 2002,

alleging that she had been disabled since February 1, 2001, due to a heart condition,

depression, anxiety and hypertension. The state agency denied her application and

she requested an administrative hearing. The ALJ denied Humphreys' application,

finding that she was not disabled because she could perform a significant number of

jobs in the national economy. The ALJ's decision became the final agency decision

subject to judicial review when the Appeals Council denied Humphreys' request for

review. 20 C.F.R. § 404.981.

       Having exhausted her administrative remedies, Humphreys filed a civil

action in the district court. On cross-motions for summary judgment, the

magistrate judge held that the ALJ's decision was supported by substantial

evidence. This appeal followed.

                                          II.

       Our scope of review is limited to determining if the Commissioner's

decision is supported by substantial evidence. 42 U.S.C. §§ 405(g), 1383(c)(3);

Monsour Medical Ctr. v. Heckler, 806 F.2d 1185, 1190 (3d Cir. 1986). The ALJ's

decision is the final decision of the Commissioner when the Appeals Council

denies a request for review. Sims v. Apfel, 530 U.S. 103, 107 (2000). Substantial


                                          2
evidence refers to that evidence that "a reasonable mind might accept as adequate

to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971)(quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). It is "more than a

mere scintilla but may be somewhat less than a preponderance of the evidence."

Ginsberg v. Richardson, 436 F.2d 1146, 1148 (3d Cir. 1971).

                                                III.

       Because we write only for the parties, we will discuss only briefly state the

facts relevant to our disposition of this appeal. On February 6, 2001, Humphreys

began reporting heart palpitations to her treating primary care physician, Christine

Pascual, D.O. In late February, when the symptoms failed to resolve, Humphreys

was hospitalized for triple bypass surgery. She was discharged four days later.

       Dr. Pascual’s office notes from February 16, 2000 through December 1, 2001

show that Humphreys complained repeatedly of fatigue as well as stress and

depression. On two separate occasions Dr. Pascual assessed Humphreys's ability to

work by completing forms that were provided by Humphrey’s private disability

insurance carrier. On the form dated November 8, 2001, Dr. Pascual indicated that

Humphreys could work a total of four hours a day beginning November 21, 2001,

and that Humphreys was limited to carrying up to 10 pounds frequently, and eleven

to twenty pounds occasionally. On March 15, 2002, Dr. Pascual informed the

insurance carrier that Humphreys was unable to work and that she was permanently

disabled due to weakness, fatigue, and depression and because she had a marked

limitation in her ability to engage in stress situations or in interpersonal


                                            3
relationships.

       On January 10, 2003, Humphreys's new treating physician, Zane H. Gates,

M.D., assessed Humprheys’ ability to work at the request of Humphreys's private

insurance carrier. Dr. Gates confirmed Dr. Pascual’s opinion. He opined that

Humphreys could not stand or walk and could sit only one hour per day; that she

could not cope with stressful situations or interpersonal relationships; and that she

had markedly limited cardiac functioning. He thus concluded that she was totally

disabled.

       On appeal, Humphreys argues that the ALJ erred by failing to accord

controlling weight to the opinions of her treating physicians. In particular, she

argues that the ALJ erred because he relied on a Physical Residual Functional

Capacity Assessment ("PRFCA") prepared by John G. DiLeonardo, a state agency

claims adjudicator who is not a physician. That assessment indicated that

Humphreys could do light work. The ALJ therefore concluded that she could

perform light work.

       In Morales v. Apfel, 225 F.3d 310 (3d Cir. 2000), we wrote:

                         A cardinal principle guiding disability eligibility
                 determinations is that the ALJ accord treating physicians'
                 reports great weight, especially when their opinions reflect
                 expert judgment based on a continuing observation of the
                 patient's condition over a prolonged period of time. Where,
                 as here, the opinion of a treating physician conflicts with
                 that of a non-treating, non-examining physician, the ALJ
                 may choose whom to credit but cannot reject evidence for no

                                               4
              reason or for the wrong reason. The ALJ must consider the
              medical findings that support a treating physician's opinion
              that the claimant is disabled.
                      In choosing to reject the treating physician's
              assessment the ALJ may not make speculative inferences
              from medical reports and may reject a treating physician's
              opinion outright only on the basis of contradictory medical
              evidence and not due to his or her own credibility
              judgments, speculation or lay opinion.

Id. at 317 (citations and internal quotations omitted). Humphreys argues that

DiLeonardo is not an acceptable medical source to provide evidence of an

impairment as defined by the Social Security Administration, and, therefore, it was

reversible error for the ALJ to rely on the PRFCA.

       We agree that DiLeonardo is not an acceptable medical source as defined by

the regulations. See 20 C.F.R. § 404.1513 (Acceptable medical sources include

licensed physicians, licensed or certified psychologists, licensed optometrists,

licensed podiatrists, and qualified speech-language pathologists). However, we

believe that the ALJ's limited reliance on the PRFCA was harmless because it was

not the sole basis for his conclusion. The ALJ also relied upon substantial objective

medical evidence that contradicted the opinions of Drs. Pascual and Gates,

Humphreys' treating physicians.

       First, the objective diagnostic findings of record contradicted the treating

physicians' opinions. In particular, Humphreys completed an exercise stress test in

June 2001, performing at a level of at least 10.1 METS. See Guides to the

Evaluation of Permanent Impairments, 170-71 (American Medical Association, ed.



                                           5
4th ed. 1995) (explaining that patients who can exercise from 7 to 16 METS are

classified as having no resulting limitations); see also Moore v. Sullivan, 919 F.2d
901, 904 (5th Cir. 1990) (holding that 10.1 METS is "more than enough" for the

performance of light work). Notably, Humphreys was able to exercise for nine

minutes and twelve seconds on this exercise stress test, and for eight minutes on a

second exercise stress test that she completed in August 2002. She did so without

ischemia, chest pain or other significant abnormalities. Clearly, the results of these

two stress tests support the ALJ's determination that Humphreys retained the ability

to perform light work.

       Second, additional diagnostic tests supported the ALJ's finding that the

cardiac limitations described by Drs. Pascual and Gates were not reliable. For

example, a twenty-four hour Holter monitor showed no major episodes of cardiac

abnormality and found no clinical evidence to corroborate Humphreys's claimed

heart palpitations. Moreover, Dr. Gates stated that a carotid artery study was

negative for significant stenosis after surgery.

       Third, the examination findings of record contradicted the opinions of the

treating physicians. The treatment notes of Alan C. Ford, M.D., Humphreys'

cardiologist, documented consistently normal cardiac examinations and indicated

that Humphreys was "doing well." Michael L. Humphrey, D.O., an

endocrinologist, reported that she had normal heart rate, rhythm and pulses.

       Fourth, Humphreys' treatment history was not consistent with the degree of


                                           6
limitation described by Drs. Pascual and Gates. She completed cardiac rehabilitation

in July 2001. After that time, she saw her cardiologist only every four to six months

for routine follow-up evaluations, which were consistently normal.

       Fifth, Humphreys had no treatment from a mental health professional for

her claimed disabling depression or anxiety.

       Finally, the extreme functional limitations described by Dr. Gates are not

supported by the record evidence. Dr. Gates noted that Humphreys was almost

unable to get out of bed; that she could not stand or walk at all; and that she could sit

for only one hour a day. However, nothing in the record, even Humphreys' own

allegations, provides even minimal support for this extreme level of incapacity.

       Overall, the record evidence, even absent reference to the PRFCA, clearly

supports the ALJ's decision to reject the opinions of Humphrey's treating physicians

that she is permanently disabled.

                                           VI.


       For all of the above reasons, we will affirm.




                                       7